The jury returned a general verdict of guilt. The indictment contained two counts — the first, for distilling, etc., prohibited liquors; and the second for the unlawful possession of a still. The indictment properly charged the offenses stated.
The complete still in full operation, with whisky running therefrom, was found in Lauderdale county and within the time covered by the indictment, by the state witness Hensley. This evidence was without dispute. The corpus delicti being thus proven without conflict, the only question involved upon the trial was whether or not this appellant, defendant below, was in possession of the still and operating it. On this point the evidence was in conflict. That of the state tended to affirmatively show these facts. The defendant admitted his presence, but denied he had anything to do with the still, its operation or possession. This conflict presented a jury question, and rendered inapt the three special charges requested by defendant. Each of these charges was affirmative in their nature. No other questions are raised upon this appeal. It is our opinion that the evidence was ample to justify the jury in its verdict. No error appears upon the record. Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.